            Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
______________________________________________________________________________

In the Matter of the Extradition of )           Number 4:21-mc-00014
                                    )
DŽEVAD PAJAZETOVIÆ.                 )     BRIEF OF DŽEVAD PAJAZETOVIÆ
                                    )     IN OPPOSITION TO EXTRADITION
                                    )
______________________________________________________________________________

          COMES NOW Dževad Pajazetoviæ, and in support of his position that the Court should

dismiss the complaint requesting extradition and his motion for release states as follows:

                                                 I. TABLE OF CONTENTS

II. TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
       A. CONSTITUTIONAL PROVISIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
       B. STATUTES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
       C. RULES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
       D. CASES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
       E. OTHER AUTHORITY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

III. FACTUAL BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
       1. Procedural History . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
       2. Factual History . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

IV. ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
      1. Legal basis for extradition. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
      2. Procedure for the extradition hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
      3. Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
             a. Validity of the Treaty . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
             b. Identity of the realtor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
             c. The offense charges is extraditable . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
             d. The requirement of “double criminality.” . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
             e. The required documents have been presented, translated, and duly authenticated
                      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
             f. All other treaty procedures have been followed . . . . . . . . . . . . . . . . . . . . . . . . 17
             charged . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

V. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

PROOF OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
             Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 2 of 19




                                                  II. TABLE OF AUTHORITIES

A. CONSTITUTIONAL PROVISIONS

U.S. Const. art. I, § 8, cl. 18 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

U.S. Const. art. II, § 2, cl. 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

U.S. Const. art. III, § 2, cl. 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

B. STATUTES

18 U.S. Code § 1111 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

18 U.S.C. § 3181(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

18 U.S.C. § 3184. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13

18 U.S.C. § 3196. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Iowa Code § 707.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

C. RULES

Fed. R. Crim. Pro. 54(b)(5). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Fed. R. Evid. 1101(d)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

D. CASES

Basic v. Steck, No. 5:12-cv-274-KKC, 2015 U.S. Dist. LEXIS 89994 (E.D. Ky. July 9, 2015)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Benson v. McMahon, 127 U.S. 457 (1887). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Bingham v. Bradley, 241 U.S. 511 (1916) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Brinegar v. United States, 338 U.S. 160 (1949) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Carroll v. United States, 267 U.S. 132 (1925) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Coleman v. Burnett, 155 U.S. App. D.C. 302, 477 F.2d 1187 (D.C. Cir. 1973) . . . . . . . . . . 14, 19



                                                                            2
            Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 3 of 19




Collins v. Loisel, 259 U.S. 309 (1922) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 16

Greci v. Birknes, 527 F.2d 956 (1st Cir. 1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Gusikoff v. United States, 620 F.2d 459 (5th Cir. 1980 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

In re Extradition of Handanovic, 829 F. Supp. 2d 979 (D. Or. 2011) . . . . . . . . . . . . . . . . . . . . . 15

In re Extradition of Manzi, 888 F.2d 204 (1st Cir. 1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

In re Extradition of Rabelbauer, 638 F. Supp. 1085 (S.D.N.Y. 1986). . . . . . . . . . . . . . . . . . . . . 14

In re Extradition of Sutton, 905 F. Supp. 631 (E.D. Mo. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Melia v. United States, 667 F.2d 300 (2d Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14

Pajkanovic v. United States, 353 F. App’x 183 (11th Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . 15

Sacirbey v. Guccione, 589 F.3d 52 (2d Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Sindona v. Grant, 619 F.2d 167 (2d Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

United States v. Fernandez-Morris, 99 F. Supp. 2d 1358 (S.D. Fla. July 30, 1999 . . . . . . . . . . . 14

United States v. Lui Kin-Hong, 110 F.3d 103 (1st Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

United States v. McRae, 593 F.2d 700 (5th Cir. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

United States v. Nolan, 651 F. Supp. 2d 784 (N.D. Ill. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

United States v. Wiebe, 733 F.2d 549 (8th Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14

Wright v. Henkel, 190 U.S. 40 (1903). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

E. OTHER AUTHORITY

Criminal Code of Federation of Bosnia and Herzegovina , Chapter 16, Article 166 . . . . . . . . . . 17

LR 72(i)(19) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                                              III. FACTUAL BACKGROUND

           1. Procedural History. On February 24, 2021 the Government filed a complaint seeking


                                                                       3
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 4 of 19




extradition of Dževad Pajazetoviæ to Bosnia and Herzegovina (Bosnia). The complaint alleges that

Mr. Pajazetoviæ was convicted of murder on October 20, 1999 in the cantonal Court in Bihaæ and

sentenced to 15 years imprisonment. The complaint further alleges that the Supreme Court of Bosnia

upheld his conviction but reduced the sentence to 11 years imprisonment on December 12, 2000. Mr.

Pajazetoviæ is an American citizen who has resided in the Southern District of Iowa for many years.

       The complaint alleges that there exists an extradition treaty between the United States and

Bosnia. The treaty was originally executed between this country and Servia on October 25, 1901.

The treaty is alleged to continue to be in effect as both Yugoslavia and then Bosnia are successor

states which have both affirmed the treaty.

       2. Factual History. On October 24, 1994, during the Bosnian war, Derviš Okiæ was killed

in the area of the village of Laiša, Municipality of Velika Kaduša. This is in the far northwest part

of Bosnia and Herzegovina, located near the border with Croatia.

       This is a tale of two proceedings. The second, which is the only one referenced in the

Government’s complaint, is a civilian criminal case charging Mr. Pajazetoviæ with murder. A

summons was issued for Mr. Pajazetoviæ to appear on September 20, 1999. Exhibit B, page 17.

There was a one day trial in 1999 in absentia. Written witness statements submitted and he was

convicted and eventually sentenced to eleven years in prison. According to the documents submitted

along with the extradition request from the Bosnian government, the witness summaries include the

following:

       Jasmin auševiæ claims saw the accused armed with automatic rifle, carrying the
       fuel, and at that time the victim Derviš, who was a military police officer, asked the
       accused whose fuel was he carrying and said that the fuel is to be confiscated and
       taken to the command post. The accused refused and they started arguing, and this
       witness, as he emphasizes ‘knowing that something was about to happen’ started


                                                 4
           Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 5 of 19




       walking uphill towards a car. While he was going uphill he turned around and saw
       Okiæ cocking his rifle, then the accused cocked his rifle as well, and then the shooting
       could be heard. According to this witness’s statement both of them fired and he could
       not say in what direction they were shooting. After this the witness called his brother
       and together they went to the spot. They approached Pajazetoviæ and he pointed his
       rifle at them. Pajazetoviæ then told them that it was not his fault. The witness states
       that the accused said that he was afraid of them. Then the witness’s brother took the
       rifle from the accused and they went to the spot where the victim was, and saw that
       his rifle was damaged. The witness also states that the accused was transported to the
       hospital.1

       Senad Klièiæ said that the victim Derviš Okiæ was performing his duty of military
       police officer and that they had orders what to do in the case of border crossing and
       smuggling. He claims that he ordered the police to dissipate the citizens who were
       smuggling across the border, in area of their responsibility.

       Mehmed Pajazetoviæ and Nijaz Èauševiæ did not directly witness the incident, and
       claim that they were inside of a car that was parked near the spot when they heard the
       shots being fired. When they arrived to the spot they say that Okiæ was dead and the
       accused Pajazetoviæ pointed his rifle at them, saying that he was wounded. The
       witness Fikret Miljkovic in his statement says that he was in a house about 50 meters
       from the spot, playing cards, when he heard the shots being fired from the direction
       of the border. After some time the accused Dzevad was brought to his car and he had
       a leg wound.

       Samir Šakanoviæ soldier of 506 Brigade, acting as battalion commander, and that his
       unit was guarding the border. He also claims that soldiers were allowed to buy minor
       quantities fuel across the border in order to be able to work on their lands. In relation
       to this incident he claims that he knew that the victim Derviš had tried to confiscate
       the canister of fuel from the accused, as well as they had bad relationship from
       before.

Exhibit 1 [Dkt. 14], pages 27- 28.

       The family of Mr. Pajazetoviæ have retained attorneys in Bosnia who have reviewed and

obtained documents from the criminal file. See, Exhibit B. Important information was omitted from

the Bosnian government’s submission. This includes the actual witness statements, not just the



       1
         In the original, the first and last names are inverted. For clarity, they have been reversed
in this brief.

                                                  5
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 6 of 19




summary from the Court.

       Nijaz Èauševiæ was one of the three people with Okiæ that day. His statement on the events

was:

       Then my brother Jasmin Èauševiæ and Okiæ went to the water because our task was
       to prevent smuggling. We heard bursts of fire a few minutes after they left. I and the
       other police officer got out of the car and ran down there, also towards the brook
       because the gunfire was coming from that direction. When we go there we first saw
       Dzevad Pajazetoviæ; he was lying on the ground, bleeding. His rifle was pointed at
       me and he said ‘No, nothing is my fault.’ I went past him and reached Okiæ who was
       still showing signs of life; I saw wounds on him – on the left arm and on the chest.
       Okiæ drew his last breath a few moments later. I used a Motorola to call the leader
       of the platoon that was manning the front line there to bring a stretcher for
       Pajazetoviæ who had been wounded and then contacted the battalion to prepare a
       vehicle. The platoon leader and several combatants carried the stretcher, took the rifle
       from Pajazetoviæ and carried him towards the command of the unit that was on the
       front line there – Pajazetoviæ was a combatant of that unit. I observed during these
       events that all the combatants on the front line there were intoxicated.

Exhibit B, page 9.

       Jasminko Èauševiæ also gave a witness statement which was contained in the file:

       On 24 October 1994, on orders from the brigade commander, we went to assist the
       Military Police in the z/o /area of responsibility/ of the 1st Obt. The task was to
       prevent smuggling with Chetniks. Having report to the battalion command, I, Derviš
       Okiæ, Nijaz Èauševiæ and Mehmed Èauševiæ, we left in a JUGO car belonging to the
       Military Police to the PIK /forward line/; the company command was there as well.
       We left the car there. Late Derviš Okiæ and I and proceeded on foot to the location
       where buying was taking place while the other two guys remained in the car because
       it was raining. When we came to the spot where buying was taking place, we found
       two combatants and three or four civilians there. One of the combatants was Dzevad
       Pajazetoviæ who had 50 liters of fuel while the others were waiting for their goods
       to arrive. Okiæ invited Pajazetoviæ to come and carry the fuel to the car, with the
       command deciding what would be done next. Pajazetoviæ started complaining and
       explaining that fuel had also been seized from him 10 days ago. Following a squabble
       and cursing, Okiæ cocked his rifle and Pajazetoviæ did the same, chambering a bullet.
       Okiæ had an AP /automatic rifle/ while Pajazetoviæ had a Kalashnikov. I was about
       30 meters away and I saw Okiæ firing several rounds in front of himself, wounding
       Dzevad Pajazetoviæ in the process. Then Pajazetoviæ opened fire at Okiæ. I signaled
       my brother Nijaz and Mehmed Pajazetoviæ; they were already moving towards me


                                                  6
         Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 7 of 19




        having heard the shots. All three of us headed towards the location where Okiæ and
        Pajazetoviæ were. We first approached Dzevad Pajazetoviæ; he was lying down with
        his rifled pointed at us and said: do you see, brother, what he has done to me? I said:
        give your rifle over here, no harm will come to you. He complied. We then
        approached Derviš Okiæ; he was lying on his back and blood was coming out of his
        mouth. I saw that he was shot in an arm and the chest for there was a lot of blood.
        The rifle was damaged, but I do not know which part. Meanwhile, the company
        commander and several combatants showed up and carried Dzevad Pajazetoviæ,
        sending him to a hospital. When they returned, we saw that Okiæ succumbed to his
        wounds. As Derviš Okiæ's brother (I do not know his name) was on that front area,
        I put him in a car and drove him to the command of the 1st Obt. I went back for
        Mehmed Pajazetoviæ and Nijaz Èauševiæ and drove them to the battalion command.
        Crime department inspectors conducted a crime scene investigation two days later
        and we gave statements to them on what had happened.

Id., page 9.

        A second witness statement was also in the file from Jasmin Èauševiæ:

        Since it was raining the four of us were in a car for one period and, after a while, I
        and Derviš Okiæ got out of the car and went together to the state border between the
        Republic of Bosnia and Herzegovina and the Republic of Croatia. When we arrived
        at the border, there were plenty of civilians transporting fuel and coffee and on the
        waterfront was Dzevad Pajazetoviæ with a rifle in his hand. Fuel was brought to the
        waterfront then and at that moment MP Derviš Okiæ asked Pajazetoviæ whose fuel
        it was. Pajazetoviæ answered that it was his to which Okiæ said that the fuel had to
        be taken to the Command. Dzevad Pajazetoviæ opposed it saying that Okiæ would not
        need it as he had previously confiscated several liters from him. They got into a row
        and I, sensing that something would happen, set off along an upward slope toward
        the car in which Nijaz Èauševiæ and Mehmed Pajazetoviæ were. While I was walking
        uphill I turned around and saw that Derviš Okiæ cocked his rifle and that Dzevad
        Pajazetoviæ then cocked his rifle, too. Since I was walking uphill I saw that Okiæ
        pointed his rifle in the direction of Dzevad Pajazetoviæ, although from that position
        I could not see Dzevad Pajazetoviæ well because there was a bush there. I saw that
        Derviš Okiæ shot in the direction of Dzevad Pajazetoviæ, but I cannot say precisely
        whether he aimed directly at Dzevad Pajazetoviæ or close to him as a warning.
        Dzevad Pajazetoviæ then shot in the direction of Derviš Okiæ. As they were close by,
        I whistled to my brother who immediately came to the scene and went together with
        me to the two of them. When we arrived there Dzevad Pajazetoviæ pointed the rifle
        at us, yet before that he had gone out from the bush and stood on the road, that is, he
        was lying on the right hip holding the rifle in his hand and he then told us that he was
        not to blame but that Derviš Okiæ had fired at him first. I then saw that Dzevad
        Pajazetoviæ feared us, my brother took his rifle and then we went to the spot where


                                                   7
         Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 8 of 19




       Derviš Okiæ was lying. Next to his body lay a rifle which, as far as I remember, was
       damaged, but I cannot say exactly which part of it was damaged.

Id., page 55.

       Mehmed Pajazetoviæ also gave a witness statement:

       On that day I was in patrol together with my colleague, MP Derviš Okiæ, and on the
       same day Nijaz Èauševiæ and Jasmin Èauševiæ of the IDV (Sabotage and
       Reconnaissance Platoon) were in a mixed patrol. We arrived to the border (the
       Korana River) by car which we parked 30 meters away from the state border between
       the Republic of Bosnia and Herzegovina and the Republic of Croatia. I and Nijaz
       Èauševiæ stayed in the car because it was raining at the time, while Derviš Okiæ and
       Jasmin Èauševiæ went to the river to inspect the state border and to prevent illicit
       trafficking that was taking place on that very spot. The name of that place is Laiša
       and there were plenty of civilians and soldiers then buying something at the black
       market. After just 10 minutes Jasmin Èauševiæ came to us and informed us that there
       had been shooting at the border, so Nijaz and I got out of the car and started moving
       toward the state border. While going there I heard two bursts, but when we arrived
       everything was over. We found Derviš Okiæ lying and he was dead already, while
       Dzevad Pajazetoviæ pointed a rifle at the two of us and I remember that he then said
       that he was wounded and that he was not guilty and the like. Nijaz called the
       ambulance, Dzevad was transported to hospital and we immediately took Okiæ to the
       Company Command.

Id., page 46.

       Samir Šakanoviæ was the company commander of the 506 Mountain Liberation Brigade, 1st

Battalion, 3rd Company. He stated that the Battalion Commander was Captain Sead Klièiæ. Captain

Klièiæ had given Šakanoviæ the authority to allow soldiers to purchase fuel for personal use from

across the Croatian border.

       I remember that on that day the Accused and Senad Pajiæ came to me and asked for
       our permission to purchase 80 liters of fuel for themselves and two other soldiers. I
       personally approved it, whereupon the Accused contacted a person from the Republic
       of Croatia to carry it out. Meanwhile, a mixed patrol made up of two military
       policemen (Okiæ and Mehmed Pajazetoviæ) and two members of IDV (Sabotage and
       Reconnaissance Platoon) (Jasmin Èauševiæ and Nijaz Èauševiæ), came to the 3rd
       Company’s zone of responsibility without prior announcement to the security officer
       of the Battalion and the Brigade, reportedly for inspection of the state border. Upon


                                                8
         Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 9 of 19




       arriving at the border, MP Derviš Okiæ tried to confiscate the first jerry can with fuel
       that the Accused carried. I knew that they had a bad rapport from before for private
       reasons. I was not an eyewitness to the event and when they clashed, Senad Pajiæ
       called me on a Motorola radio to come, which I accepted and immediately set off
       toward the border. As soon as I ran out of the house where the Company Command
       was located, under heavy rain, I heard one burst and then another, and when I arrived
       on the scene Okiæ was lying dead, while the Accused pointed his rifle at me (saying
       I’ve been wounded in the leg). After that I filed a report for the Brigade in which I
       had written what I have just said. I know that Dzevad was hospitalized and that when
       it was over he returned to Velika Kladusa where he was when the Autonomous
       Province of Western Bosnia (APWB) was established, but I know that he was not a
       member of the APWB, because I heard it from my father and mother. He was there
       when the 5th Corps entered Velika Kladuša. A fee for the goods trafficked across the
       state border was taken only in case it was necessary to procure something for the
       Brigade. I had known the Accused from before, he was a soldier in my Company
       engaged as a courier. In the operation (Breza 94) he did not prove himself to be a
       proper fighter, yet he is a good person, he is not violent and he did not like to stand
       apart from others. As far as I know, Okiæ was a member of the 4th Brigade of the
       National Defense of the APWB in spring 1994 and he was prosecuted for the murder
       of one man from Skokovi, Senad Pajiæ knows his full name, and I know that Judge
       Vesna Šakanoviæ sentenced him to nine years in prison. He was in prison together
       with the opponents of the APWB and he was there when Velika Kladuša was
       liberated. I personally know that he was a short-tempered man and a heavy drinker.

Id., page 41.

       Also found in the file was a handwritten report dated October 25, 1994. It was a report

regarding the incident. It is unsigned, but consistent with the written report referenced by Šakanoviæ.

The report states:

       Having conducted interviews with the combatants who were present on site, I have
       learned that military police officer Dervis Okiæ came to the d/g /State border/ with
       intention of taking ušur /fee/ :from the civilian population that was buying goods at
       that location on the aforementioned dayfrom the so-called SAO/Serbian Autonomous
       District/ Krajina; combatant Dzevad Pajazetoviæ was at the same location. As the
       said combatant had already transferred goods across the State border, the
       aforementioned police officer demanded a 10% ušur, but the combatant opposed.
       Please bear in mind that the goods in question included 70 l of diesel fuel. Following
       a squabble, in front of everybody military police officer Okiæ opened fire in the
       direction of combatant Pajazetoviæ; Pajazetoviæ sustained an injury. Having realized
       that he was wounded, Pajazetoviæ returned the fire, discharging several rounds in the


                                                  9
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 10 of 19




       direction of Okiæ and killing him.

       I would like to point out that the MP patrol did not announce its arrival that day to
       the /word illegible/ of the company even though the latter was in close vicinity of the
       incident. Furthermore, combatant Pajazetoviæ was on duty until 13:00. After his shift
       ended, instead of going to the /word illegible/ of the company, he went to the State
       border.

Id., page 11.

       There was an earlier military proceeding in the immediate aftermath of the incident. There

are references to this proceeding in the civilian file. A power of attorney is present in the second

criminal file from Mr. Pajazetoviæ’s retained attorney from this first case. Exhibit B, page 19. There

is also an attempt to serve the summons to the attorney, which was refused as he was retired at that

point. Id., page 17.

       Mr. Pajazetoviæ has retained papers from this first proceeding. The papers are consistent with

the witness statements in the later case, with one important difference. Sead Klièiæ did give a

statement in the military proceeding. There is no statement from him in the subsequent criminal case,

and there is no indication that his witness statement was considered by the court at the trial in 1999.

His statement is as follows:

       As the commander of the 1st Battalion 506th Defense I was given a division of the
       military police platoon of our brigade by the brigade commander. On that occasion,
       I received a written order about hand over of this unit, which consisted of the 5
       military police officers with Okiæ Derviš among one of them. Based on this written
       order of the command of the brigade, these military police unit could only act by my
       orders. Pursuant to this written order, each morning I gave a verbal order to the
       military police in terms of what to do. At the time the zone of responsibility of my
       battalion was about 17 km and I would issue these verbal orders to the military police
       officers each morning, what to do that day and how to act. I remember well that
       critical morning, actually, that critical day, I didn’t make any specific assignments to
       the military police officer Okiæ Derviš, especially regarding entering the zone of
       responsibility of the 3rd company. When I instructed this unit, I would order the
       military police officers only to dispel the citizens who were smuggling goods at the
       state border in the zone of responsibility of my battalion, and they did not have any

                                                  10
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 11 of 19




       approval to confiscate the goods from citizens. There was also a written order from
       the brigade commander that each of my fighters could take 20 liters of gasoline for
       their personal needs. I also verbally approved to my fighters when they were on the
       lines that they could buy the basic food supplies for their most basic needs. I repeat
       once again that Okiæ Derviš and his colleagues did not have my orders that day to go
       to the zone of responsibility of the 3rd company and he was not on duty that day,
       which means that he was not in the service and could only be there privately at his
       discretion. I would also like to mention that there were cases when civilian police
       officers from Cazin came to the zone of responsibility of my battalion, but I would
       drive them away because I was the only one responsible for securing the state border
       in the zone of responsibility of my battalion.

       On this occasion I would point out that my responsibilities were not only in the state
       border but also in the depths of the territory, I think about 7 km.

       When I would refer the military police to the task as a rule if there was any gasoline
       there, they would go by truck the so called, 110., and the citizens would already know
       when they would see that truck that it was the military police and they would run
       away. I used to refer them to the task with official vehicles as well. However, on the
       critical day, they, and by that I mean Okiæ Derviš and others did not leave by truck,
       nor with an official vehicle. During the control of the state border, the military police
       could only control the civilians and not the fighters of my battalion because, as I said,
       there was an order from the commander that the fighters could buy the appropriate
       amount of items for their needs.

Exhibit A, pages 31-32

       After receiving this evidence, the Court ordered that Mr. Pajazetoviæ be immediately released

from custody. The Court explained, “it appears that the deceased Okiæ Derviš did not perform his

duty on the critical day on by the order of the battalion commander, which means that he was not in

the capacity of an official. Also, the evidence presented suggest that it could be a case of exceeding

the necessary defense, when the Law provides for the possibility of milder punishment.” Id., page

34.

                                         IV. ARGUMENT

       1. Legal basis for extradition. The Constitution gives the President the power to make

treaties, with the advice and consent of the Senate. U.S. Const. art. II, § 2, cl. 2. Congress is given

                                                  11
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 12 of 19




the power, under the necessary and proper clause, to enact laws needed to implement and enforce

treaties. U.S. Const. art. I, § 8, cl. 18. The judiciary has the power to hear cases involving treaties

made under the authority of the federal government. U.S. Const. art. III, § 2, cl. 1. Extradition to a

foreign country is governed by statute and the terms of the applicable treaty. Generally, it is only

allowed if there is an extradition treaty in force with the Untied States. 18 U.S.C. § 3181(a).

       If there is a valid treaty:

       Whenever there is a treaty or convention for extradition between the United States
       and any foreign government, or in cases arising under section 3181(b) any justice or
       judge of the United States, or any magistrate authorized so to do by a court of the
       United States, or any judge of a court of record of general jurisdiction of any State,
       may, upon complaint made under oath, charging any person found within his
       jurisdiction, with having committed within the jurisdiction of any such foreign
       government any of the crimes provided for by such treaty or convention, or provided
       for under section 3181(b), issue his warrant for the apprehension of the person so
       charged, that he may be brought before such justice, judge, or magistrate, to the end
       that the evidence of criminality may be heard and considered. Such complaint may
       be filed before and such warrant may be issued by a judge or magistrate of the United
       States District Court for the District of Columbia if the whereabouts within the
       United States of the person charged are not known or, if there is reason to believe the
       person will shortly enter the United States. If, on such hearing, he deems the evidence
       sufficient to sustain the charge under the provisions of the proper treaty or
       convention, or under section 3181(b), he shall certify the same, together with a copy
       of all the testimony taken before him, to the Secretary of State, that a warrant may
       issue upon the requisition of the proper authorities of such foreign government, for
       the surrender of such person, according to the stipulations of the treaty or convention;
       and he shall issue his warrant for the commitment of the person so charged to the
       proper jail, there to remain until such surrender shall be made.

18 U.S.C. § 3184.

       Until 1990, there was no statute authorizing the extradition of United States citizen to another

country in the absence of a treaty requirement. Congress then enacted a statute allowing the Secretary

of State to “order the surrender to that country of a United States citizen whose extradition has been

requested by that country if the other requirements of that treaty or convention are met.” 18 U.S.C.


                                                  12
          Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 13 of 19




§ 3196.

        There is a two step process for extradition between the judiciary and the executive branches.

If the judicial officer determines that “the evidence is sufficient to sustain the charge under the

provisions of the proper treaty,” then they “shall certify” to the Secretary of State that a warrant for

surrender “may issue.” 18 U.S.C. § 3184. It is then within the Secretary’s sole discretion to

determine whether or not the person should actually be extradited. 18 U.S.C. § 3186. The Secretary

has the authority to review the judicial officer’s findings of fact and legal conclusions and my decline

to extradite if it is found to be erroneous. United States v. Lui Kin-Hong, 110 F.3d 103, 109 (1st Cir.

1997). The Secretary also has the power to decline to extradite on discretionary grounds, such as

humanitarian and foreign policy considerations, and also has the sole power to attach conditions to

an order of extradition. Id.

        Magistrate Judges are allowed to conduct the hearing in this type of matter under the statute.

Certifying extraditability is not an exercise of the judicial power exclusively given to judges under

Article III of the Constitution. Both the statue and local rule allows for magistrate judges to hear this

type of case. 18 U.S.C. § 3184; LR 72(i)(19). The extradition hearing is similar to the determination

of whether there is probable cause to hold a defendant for trial or issuing a search warrant. In re

Extradition of Sutton, 905 F. Supp. 631, 636-37 (E.D. Mo. 1995).

        2. Procedure for the extradition hearing. The purpose of the hearing on extradition is to

determine whether ‘there is reasonable ground to believe that the person whose extradition is sought

is guilty, that is, where there is sufficient evidence to justify extradition under the appropriate treaty.”

United States v. Wiebe, 733 F.2d 549, 552 (8th Cir. 1984), quoting Melia v. United States, 667 F.2d

300, 302 (2d Cir. 1981).


                                                    13
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 14 of 19




       The extradition hearing is not a trial on the merits to determine guilt or innocence,
       but serves as a means of ensuring that probable cause exists to believe the person
       whose surrender is sought has committed the crime for which his extradition is
       requested. Collins v. Loisel, 259 U.S. 309, 315 (1922). Gusikoff v. United States, 620
       F.2d 459, 462 (5th Cir. 1980). See Benson v. McMahon, 127 U.S. 457, 462-63
       (1887). The probable cause standard applicable in extradition proceedings is defined
       in accordance with federal law and has been described as ‘evidence sufficient to
       cause a person of ordinary prudence and caution to conscientiously entertain a
       reasonable belief of the accused’s guilt.’ Coleman v. Burnett, 155 U.S. App. D.C.
       302, 477 F.2d 1187, 1202 (D.C. Cir. 1973). See Sindona v. Grant, 619 F.2d 167 (2d
       Cir. 1980); Greci v. Birknes, 527 F.2d 956, 959 (1st Cir. 1976).

Wiebe, 733 F.2d at 553.

       The Federal Rules of Criminal Procedure and the Federal Rules of Evidence expressly do not

apply to extradition proceedings, Fed. R. Crim. Pro. 54(b)(5); Fed. R. Evid. 1101(d)(3). Hearsay and

other excludable evidence, therefore, may be admissible. Melia, 667 F.2d at 302.

       The Court’s function in an extradition proceeding is not to determine the guilt or innocence

of the person whose extradition is sought. Rather, the court must determine whether: (1) there is a

valid extradition treaty; (2) the realtor is the individual sought; (3) the offenses charged are

extraditable; (4) the requirement of “double criminality” is satisfied; (5) the required documents have

been presented, translated, and duly authenticated by the United States Consul; (6); all other treaty

procedures have been followed and (7) there is probable cause to believe the person committed the

offenses charged. In re Extradition of Rabelbauer, 638 F. Supp. 1085, 1087 (S.D.N.Y. 1986).

       The evidence offered in support of extradition must be “competent and adequate.” Bingham

v. Bradley, 241 U.S. 511, 517 (1916). If an extradition request consists of “mere conclusory

allegations unsupported by substantive evidence, extradition will be denied.” United States v.

Fernandez-Morris, 99 F. Supp. 2d 1358, 1366 (S.D. Fla. July 30, 1999).

       The right to present evidence in opposition to extradition has been summarized as follows:


                                                  14
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 15 of 19




       A realtor’s right to introduce evidence in an extradition proceeding is limited. He ‘is not
       entitled to contradict the demanding country’s proof or pose questions of credibility, but is
       limited to offering evidence which explains or clarifies that proof.’ Allowing the admission
       of explanatory evidence is intended to ‘afford an accused person the opportunity to present
       reasonably clear-cut proof which would be of limited scope and have some reasonable
       chance of negating a showing of probable cause.’ However, the court must ensure that the
       extradition proceedings are not converted into a ‘dress rehearsal trial.’ For this reason,
       evidence attacking the credibility of a witness is not permissible as issues of credibility are
       to be resolved at trial. Evidence that ‘obliterates’ probable cause may be considered.

United States v. Nolan, 651 F. Supp. 2d 784, 795 (N.D. Ill. 2009) (citations omitted).

       3. Argument.

       a. Validity of the Treaty. Here the Government has submitted a declaration from Tom

Heinemann that the 1901 treaty is in full force and effect. Courts have previously held that the treaty

between the two countries is valid and that Bosnia is a successor state entitled to the benefits of the

agreement. Sacirbey v. Guccione, 589 F.3d 52, 56 n.8 (2d Cir. 2009); Pajkanovic v. United States,

353 F. App’x 183 (11th Cir. 2009); In re Extradition of Handanovic, 829 F. Supp. 2d 979, 983-85

(D. Or. 2011); Basic v. Steck, No. 5:12-cv-274-KKC, 2015 U.S. Dist. LEXIS 89994, at *17 (E.D.

Ky. July 9, 2015).

       b. Identity of the realtor. Mr. Pajazetoviæ is not disputing that he is the individual sought by

the Bosnia government.

       c. The offense charges is extraditable. Murder is explicitly named as a crime for extradition

under Article II, paragraph 1 of the treaty. However, as explained below, the general Bosnian

definition of murder includes conduct which is not a crime in this country.

       d. The requirement of “double criminality.” The treaty requires that “extradition is also to

take place for participation in any of the crimes and offenses mentioned in this Treaty, provided such

participation may be punished in the United States as a felony and in Servia as crime or offense as


                                                  15
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 16 of 19




before specified.” Declaration of Tom Heinemann, page 8. An extraditable offense must be a crime

under the laws of both contracting countries. Wright v. Henkel, 190 U.S. 40, 58 (1903). “This

requirement is ‘central to extradition law.’” In re Extradition of Manzi, 888 F.2d 204, 207 (1st Cir.

1989). The concept “does not require that the name by which the crime is described in the two

countries be the same; nor that the scope of liability shall be coextensive, or, in other respects, the

same in the two countries. It is enough if the particular act charged is criminal in both jurisdictions.”

Collins, 259 U.S. at 312. The crime of murder is a violation of Federal law, as well as the laws of

the various states. See, 18 U.S. Code § 1111; Iowa Code § 707.1.

        “Murder is the unlawful killing of a human being with malice aforethought.” 18 U.S.C.

§ 1111. Malice is defined as “an intent, at the time of a killing, willfully to take the life of a human

being, or an intent willfully to act in callous and wanton disregard to the consequences of human

life.” United States v. McRae, 593 F.2d 700, 703-704 (5th Cir. 1979).

        According to the Government Exhibit, murder was (and is) defined in Bosnia as:

        (1) Whoever deprives another person of a life, shall be punished by imprisonment for
        not less than five years.

        (2) The punishment of imprisonment for not less than ten years or long term
        imprisonment shall be punished whoever:

                1) deprives another person of a life in a cruel or insidious way;
                2) deprives another person of a life while acting ruthlessly and
                violently;
                3) deprives another person of a life out of racial, national or religious
                reasons;
                4) deprives another person of a life for greed, for the perpetration or
                covering up another criminal offence, out of unscrupulous vengeance
                or from other low motives;
                5) deprives a life an official or military person in the exercise of
                duties of safeguarding the security, public peace and order or
                apprehending the perpetrator of a criminal offence or guarding a
                person deprived of freedom.

                                                   16
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 17 of 19




Government Exhibit [Dkt 14], page 7, quoting Criminal Code of Federation of Bosnia and

Herzegovina , Chapter 16, Article 166. Here, simply “depriving” the life of another would not met

this test, as that alone is not a crime in this country. One can “deprive” the life of another solely by

causation, without regard to malice, intent or even negligence. The additional element of malice is

the defining difference which makes murder a crime in this country. Only if the other special

circumstances in paragraph two of the Bosnian statute are met would there be there be crime in each

country.

       Obviously, only certain parts of the special circumstances are applicable given the particular

facts of this case. There is, for example, no evidence that the death occurred for racial or national

reasons, or for greed or perpetration of another crime.

       e. The required documents have been presented, translated, and duly authenticated. Mr.

Pajazetoviæ is not disputing that the required documents have not been transmitted as required. He

does note, however, that his attorneys in Bosnia have filed papers to set aside the judgment as he was

tried in absentia. See, Exhibit C. Should the Bosnia Court rule on this petition prior to the Court’s

determination of the issues, the undersigned will promptly inform the Court.

       f. All other treaty procedures have been followed. It appears that the procedures outlined in

the treaty have been followed. The Treaty does allow under Article VI that extradition shall not be

allowed if for a crime of a political character or for political crime, or for a crime barred by

limitations under Article VII. Mr. Pajazetoviæ has no information which would indicate that either

provision would apply to him.

       g. There is no probable cause to believe the person committed the offenses charged. When

all of the evidence is considered, probable cause is lacking in this case. Review of all of the witness


                                                  17
        Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 18 of 19




statements shows a clear and undisputed course of events. It does not show sufficient evidence that

Mr. Pajazetoviæ caused the death “a cruel or insidious way;” “while acting ruthlessly and violently;”

or that he “deprive[d] a life an official or military person in the exercise of duties.”

       It is without dispute the Mr. Pajazetoviæ had received permission and was authorized on the

date in question to go and purchase the fuel. Samir Šakanoviæ was the company commander and

personally approved the purchase. It is also undisputed that Mr. Pajazetoviæ did not initiate the

events, including the fact that he did not fire his weapon until after he had been shot. Jasmin

Èauševiæ observed the incident and was clear on this point. Sead Klièiæ was in command of the

military police in the area, including Derviš. His statement confirmed that Derviš was not on duty

at the time and had no authority over soldiers such as Mr. Pajazetoviæ. He also had no authority to

take property from any soldiers. It was with this additional information, not presented to the civilian

court, that the military court essentially found no probable cause for the death with special

circumstances and released him in April, 1996. The civilian case was apparently restarted three years

later, in September, 1999. By the time of the trial, this critical statement was not presented to the

court for consideration.

       Mr. Pajazetoviæ was carrying fuel. He was doing was he had received permission to do. He

was accosted by an armed man who was not authorized to be on duty as a military police office. That

man, while armed, tried to take his property without authority. When Mr. Pajazetoviæ objected he

was fired upon and wounded. It was only after he was shot that he fired his weapon.

       “Probable exists where ‘the facts and circumstances ... [are] sufficient in themselves to

warrant a man of reasonable caution in the belief that’ an offense has been or is being committed.”

Brinegar v. United States, 338 U.S. 160, 175-76 (1949)(quoting Carroll v. United States, 267 U.S.


                                                  18
         Case 4:21-mc-00014-CFB Document 20 Filed 04/27/21 Page 19 of 19




132, 162 (1925)). Here the evidence when considered as a whole does not show any of the necessary

special circumstances that are necessary for dual criminality are present in this case. After full

consideration, there cannot be “a reasonable belief of the accused’s guilt.” Coleman, 477 F.2d at

1187. In particular, the statement of Sead Klièiæthat the decedent was without any authority to stop

Mr. Pajazetoviæ or take his property, and that he was not acting as an officer is the type of evidence

which “obliterates” probable cause. Nolan, 651 F. Supp. 2d at 795.

                                               V. CONCLUSION

         For all of the reasons stated, the Complaint should be dismissed and Mr. Pajazetoviæ released

from custody immediately.

                                                                Respectfully submitted,


                                                                _____________________________
                                                                J. KEITH RIGG
                                                                317 Sixth Avenue, Suite 1300
                                                                Des Moines, Iowa 50309-4112
                                                                Telephone: (515) 284-7930
                                                                Email: jkrigg@dwx.com
                                                                ATTORNEY FOR DEFENDANT




                                                PROOF OF SERVICE

          The undersigned certifies that the foregoing instrument was served upon all parties to the above cause to each
of the attorneys of record at their respective addresses disclosed on the pleadings on April 27, 2021 through electronic
service via CM/ECF.



Signature:______________________________




                                                          19
